Defendants filed their actions in Westchester County before plaintiff filed her action in New York County. Accordingly, upon consolidating the related actions pursuant to CPLR 602, the court providently exercised its discretion in placing venue in Westchester County (Teitelbaum v PTR Co., 6 AD3d 254, 255 [2004]). Plaintiff failed to show that material witnesses would be inconvenienced (id.), or that other special circumstances warranted placing venue in New York County, which would depart from the first-filed rule (cf. Harrison v Harrison, 16 AD3d 206, 207 [2005]) and (see Velasquez v C.F.T., Inc., 240 AD2d 178, 179 [1997]).
We decline to determine whether defendants’ complaints were facially defective due to their alleged failure to comply with part 137 of the Judiciary Law (see 22 NYCRR 137.6 [b]), as it is for the Westchester County court to address such a claim. Concur— Mazzarelli, J.P, Andrias, Friedman, Catterson and Freedman, JJ. [Prior Case History: 2011 NY Slip Op 30764(U).]